MEMORANDUM **
Pedro Antonio Soto-Gonzalez, a native and citizen of Mexico, petitions for review of an order of the Board of Immigration Appeals (“BIA”) summarily affirming an immigration judge’s (“U”) decision denying his motion to reopen removal proceedings conducted in absentia. We have jurisdiction pursuant to 8 U.S.C. § 1252. Fenandez-Ruiz v. Gonzales, 468 F.3d 1159, 1163 (9th Cir.2006). Reviewing for abuse of discretion, Socop-Gonzalez v. INS, 272 F.3d 1176,1187 (9th Cir.2001) (en banc), we deny the petition for review.
The IJ acted within his discretion in denying Soto-Gonzalez’s motion to reopen. 8 C.F.R. § 292.4(a) does not support Soto-Gonzalez’s contention that his counsel was required to enter a new notice of appearance after the BIA remanded his proceed*707ings. As counsel did not withdraw from representing Soto-Gonzalez before or during his October 8, 2002 hearing, the notice provided to counsel of that hearing was adequate to notify Soto-Gonzalez, and satisfied due process. See Garcia v. INS, 222 F.3d 1208, 1209 (9th Cir.2000) (per curiam).
PETITION FOR REVIEW DENIED.

 This disposition is not appropriate for publication and is not precedent except as provided by 9th Cir. R. 36-3.